                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 GEORGE PERROT,                                    )
                                                   )   Case No. 18-cv-10147-DPW
        Plaintiff,                                 )
                                                   )   Hon. Douglas P. Woodlock,
        v.                                         )   District Judge
                                                   )
 THOMAS KELLY, et al.                              )
                                                   )   JURY TRIAL DEMANDED
         Defendants.                               )


                        PLAINTIFF’S RESPONSE TO
       THE SPRINGFIELD DEFENDANTS’ MOTION FOR CHANGE OF VENUE

       NOW COMES Plaintiff, by and through his counsel, and responds in opposition to

Defendants City of Springfield’s and Springfield Police Officers’ (“Springfield Defendants”)

motion for change of venue (Dckt. No. 96) as follows:

                                           Background

       Plaintiff’s present complaint concerns events that occurred in Springfield, Massachusetts,

in Washington, D.C., and elsewhere as Defendants in various places on the East Coast

collectively procured Plaintiff’s wrongful conviction for a Springfield sexual assault that he did

not commit. When Plaintiff filed his complaint, he properly filed in the United States District

Court for the District of Massachusetts, and specifically filed in the Boston division in

recognition of the various places in which defendants would reside (Defendants in this case

reside in and around Springfield, in Florida, and elsewhere in the United States), the various

places in which Plaintiff anticipated defendants’ counsel would be (the Springfield area, but also

Worcester, Boston, Chicago, and Washington D.C.), where Plaintiff resides (in the Boston

division, north of Boston) and in recognition of the various places in which discovery may need

to occur in litigating this case. The Boston division remains the appropriate venue for this case.
       Plaintiff filed this case in January of 2018. The present Court was appointed to hear this

case at that time. Both the Springfield Defendants and the FBI Defendants filed various motions

to dismiss rather than answering Plaintiff’s initial complaint. (Dckt. Nos. 31, 34, 36, 42, and 71.)

This Court had a status on this case on July 12, 2018, at which the Court heard argument and

dismissed (without prejudice) all of the Springfield Defendants’ pending motions. (Dckt. No.

67.) This Court also set a discovery schedule for the case at that status, and set a briefing

schedule on issues in this case related to deceased defendants. The parties subsequently

exchanged Rule 26 disclosures, Plaintiff served written discovery, and the parties are in the

process of scheduling depositions pursuant to the order of this Court.

       Three months after that status and the accompanying rulings on the initial motions to

dismiss (and three months after the Court had laid out how it would proceed with the case) and

over nine months after the case was filed, the Springfield Defendants belatedly filed a motion to

change venue. The FBI Defendants have filed no motion to change the venue, and take no

position on the present motion, which makes sense given that Springfield is far less convenient

for them than Boston, just as it is for Plaintiff. The Springfield Defendants baldly assert that this

is a Springfield case, should remain in Springfield, and contends that there are significant

burdens in keeping this case in Boston. The purported burdens the Springfield Defendants point

to include the cost of tolls, the fact that the documents that will be relevant to discovery reside in

Springfield, and that the Springfield Defendants themselves largely reside in and around

Springfield.

       Setting aside the fact that the Springfield Defendants’ motion is fatally late, after this

Court already familiarized himself with the case, made preliminary rulings, and set a schedule,

the Springfield Defendants’ purported burdens are illusions. This case is a large, multi-party,




                                                  2
complicated civil rights litigation with parties and counsel in various places. The events giving

rise to the complaint also occurred in various places. Discovery will occur in various places.

Documents that reside in Springfield will be sent all over the United States to counsel in this

case. And while it is true that various counsel and parties may have to transport themselves to

Boston for trial, the relative convenience to the Springfield Defendants of having a trial in

Springfield, 90 miles away from Boston, does not justify changing horses mid-stream from the

more convenient and proper venue in Boston.

                                          ARGUMENT

I.     THIS MOTION IS UNTIMELY AND DEFENDANTS WAIVED A VENUE
       CHALLENGE BY PREVIOUSLY FILING A RULE 12 MOTION

       The Springfield Defendants do not argue that the Boston division is an improper forum

but only that, for them, the Springfield division is more convenient. Amax, Inc. v. Acco Brands

Corp., Civ. Action No. 16-10695-NMG, 2017 WL 2818987, at *2 (D. Mass. June 29, 2017) (“By

filing a motion to transfer venue based on convenience and failing to assert that venue was

improper in that motion, defendant conceded that venue is proper in this Court.”). As their

motion articulates, this is a forum non conveniens motion pursuant to 28 U.S.C. § 1404(b). For

such a motion, the Springfield Defendants bear the burden to show the case should be

transferred, over the “strong presumption” in favor of Plaintiff’s choice of forum. Coady v.

Ashcraft & Geral, 223 F.3d 1, 11 (1st Cir. 2000).

       The defense of improper venue can be waived where a defendant does not timely assert

the defense. Amax, Inc, Civ. Action No. 16-10695-NMG, 2017 WL 2818987, at *2 (defendant

waived venue challenge by filing answer and early summary judgment motion without asserting

the issue). Federal Rule of Civil Procedure 12(h)(1)(B) provides that several Rule 12 defenses,

including venue, are waived if not raised in the first Rule 12 motion a party files. Thus, to timely



                                                 3
assert the defense, it must be raised in a defendant’s “first defensive move, be it a Rule 12

motion or a responsive pleading.” Glater v. Eli Lilly & Co., 712 F.2d 735, 738 (1st Cir. 1983)

(defendant waives defenses, including venue challenges, known to it at the time of its first Rule

12 motion); Manchester Knitted Fashions, Inc. v. Amalgamated Cotton Garment & Allied Indus.

Fund, 967 F.2d 688, 691-92 (1st Cir. 1992) (venue defense waived where defendant raised issue

for the first time 2 months after the filing of the complaint and after the parties had litigated the

plaintiff’s TRO request); Avidyne Corp. v. Lewis, Civ. Action No. 16-10179-JCB, 2016 WL

9402846, at *2 (D. Mass. Nov. 17, 2016) (defendants waived venue defense by not raising the

issue in their answer, objecting two months after the entry of a scheduling order, and

participating in discovery before filing a motion to transfer venue); Moore v. Southern New

Hampshire Med. Ctr., Civ. Action No. 08-11751-NMG, 2009 WL 5214879, *10 (D. Mass. Aug.

18, 2009) (denying defendant’s motion to join another defendant’s motion to transfer venue

because the party had already filed a Rule 12 motion); New England Cord Blood Bank, Inc., v.

Alpha Cord, Inc., Case No. CIV.A 03-11662-GAO, 2004 WL 222357, *1 (D. Mass. Jan. 21,

2004) (Rule 12 prohibition against filing a motion to transfer venue after filing an initial Rule 12

motion is a basis, standing alone, to deny a later motion to transfer venue).

       In this case, every single one of the moving Defendants previously filed a Rule 12 motion

that did not raise the issue of venue. Whether those motions were denied without prejudice is

irrelevant – Rule 12 and the caselaw in this district following it are crystal clear that venue

challenges are waived if not raised in the first motion. The reasons are clear – the purpose of

Rule 12 is to “eliminate unnecessary delays in the early pleading stages of a suit so that all

available Rule 12 defenses are advanced before consideration of the merits.” Manchester Knitted

Fashions, Inc., 967 F.2d at 691 (quoting Marcial Ucin, S.A. v. SS Galicia, 723 F.2d 994, 997 (1st




                                                  4
Cir. 1983)). The moving Defendants acquired no newly-discovered information about their own

whereabouts or the whereabouts of any other parties, or about any other aspect of the case since

the filing of their initial Rule 12 motion, nor does their motion assert that they did.1 Instead, it

appears that after the July status, when this Court set a discovery schedule and rejected

Defendants’ initial Rule 12 challenges, Defendants may have reconsidered whether this forum

would be advantageous to them, and they are now trying to backdoor a challenge they have

already waived. To allow Defendants to belatedly challenge venue would result in prejudice to

Plaintiff and in serious inefficiencies since this Court has already considered Defendants’ initial

Rule 12 motions, has now before it a fully-briefed Rule 12 motion of the non-moving FBI

Defendants, and has already learned information about this case and charted a course for this

case to proceed. It is simply too late for these Defendants now to assert that the Boston division

is inconvenient for them. On this basis alone, the Court should deny their motion.

II.    ON THE MERITS, THE PUBLIC AND PRIVATE INTEREST FACTORS
       WEIGH IN FAVOR OF KEEPING THIS MATTER IN BOSTON

       If this Court decides to reach the merits of this motion, it should still deny Defendants’

request. As the Springfield Defendants correctly note, in deciding whether to transfer venue the

Court should balance the Plaintiff’s choice of forum and the convenience of the parties and

witnesses, the availability of documents, and the interests of justice. Boateng v. Gen. Dynamics



																																																								
1
   Defendants’ motion claims that Plaintiff’s counsel “strangely refused to disclose Perrot’s
address” and that they believe his last known address is in Chicopee, MA. (Dckt. No. 97 at 4-5.)
At the parties’ Rule 37 conference, Plaintiff’s counsel indicated that for privacy reasons she
would not disclose Plaintiff’s address to Defendants informally. She also made clear that it was
the status of the case and the fact that it was already well into litigation that was the primary
basis for Plaintiff’s objection to Defendants’ motion. Nevertheless, Plaintiff does reside
approximately 35 miles from the Boston courthouse and in the Boston division of the District of
Massachusetts, and he resides approximately 2 hours from Springfield. Boston is a far more
convenient division for Plaintiff.

                                                   5
Corp., 460 F. Supp.2d 270, 275 (D. Mass. 2006) (quoting Fairview Mach. & Tool. Co., Inc. v.

Oakbrook Int’l, Inc., 56 F. Supp.2d 134, 141 (D. Mass 1999)) (denying motion to transfer venue

from Massachusetts to North Carolina even though the defendant corporation and its employees

and witnesses all resided there, because paper discovery could easily be accomplished anywhere

and because the defendant corporation could compel its employees to participate in

Massachusetts litigation).

       In this case, the Court is balancing different divisions within the District of Massachusetts

which are relatively close to one another – the Springfield Defendants are effectively seeking to

move this matter the 80+ miles from Boston to Springfield. In a world that ignores that they have

already waived this issue, they bear the burden of establishing that Springfield is more

convenient to the litigation as a whole. They cannot meet that burden.

       The Springfield Defendants’ complaints about Boston as the venue are centered on the

convenience of the Springfield Defendants’ counsel’s travel to Boston for pretrial proceedings

and for trial. Notably, however, the convenience of counsel should be accorded “little if any

weight,” which renders all of the Springfield Defendants’ counsel’s assertions that it is

inconvenient for them to travel to court in Boston largely irrelevant. Princess House, Inc. v.

Lindsey, 136 F.R.D. 16, 18 (D. Mass. 1991) (citing S-G Securities, Inc. v. Fuqua Investment Co.,

466 F. Supp. 1114, 1122 (D. Mass. 1978)). But even if that were not so, the ledger is not

balanced as disproportionately toward Springfield as the Springfield Defendants’ suggest.

While some of the Springfield Defendants’ counsel are in Springfield, one is in Worcester.

Defendant Bloom’s attorney from the Office of the Attorney General is in Boston. The FBI

Defendants’ counsel are in Boston and Washington D.C. and Plaintiff’s attorneys are in Chicago

and Boston. Counsel is scattered.




                                                 6
       The same split occurs with regard to the parties: numerous Springfield Defendants are in

the Springfield area (as is Defendant Bloom), and one is in Florida. Plaintiff is near Boston. The

location of the FBI Defendants remains unknown, but those parties and other witnesses who may

testify about the FBI’s involvement in this case were working at the FBI lab in Washington D.C.

at the time of the events giving rise to the complaint, they appear to have no personal

connections to Springfield, and the Springfield Defendants have presented no information that

these Defendants reside in Springfield.

       Finally, while there are indisputably documents in Springfield, there are also many

documents in Washington, D.C. (the FBI) and Boston (Plaintiff’s criminal defense and post-trial

attorneys). The location of documents should carry little weight as these will likely be scanned

and produced electronically to the parties, and any inspection would take place in the location

where the documents exist. In short, there is no burden litigating this case in Boston where

documents associated with it are all over the East Coast. See E.E.O.C. v. Texas Roadhouse, Inc.,

No. 1:11-CV-11732-DJC, 2012 WL 5894910, at *3 (D. Mass. Nov. 9, 2012) (citing 15 Wright,

Miller & Cooper, Federal Practice and Procedure § 3853) (“The location of documents is

afforded little weight, since documents are now easily transported or digitized.”).

       Stated differently, this is a complex piece of civil rights litigation, with paper and

testamentary discovery that will likely occur across the United States, including in Boston.

Defendants have failed to demonstrate that the convenience of witnesses supports transfer to

Springfield because their motion has not, as required, specified the key witnesses and provided a

general statement about what their testimony would entail. Princess House, 136 F.R.D. at 18. It

is certainly true that Defendants themselves and the related employees and witnesses from these

events will be the main witnesses in this case, and while Defendants have asserted that most of




                                                 7
the Springfield Defendants are in and around Springfield, the parties, having not begun

discovery, do not know where third-party witnesses reside. The parties can surmise that the

relevant FBI employees do not reside in Springfield, and Defendants have not established that

any necessary third-party witnesses reside in Springfield. To the extent third party witnesses are

within the control of the Springfield Defendants (or other Defendants), their convenience is not a

factor this Court should consider in any event. Texas Roadhouse, Inc., No. 1:11-CV-11732-DJC,

2012 WL 5894910, at *2 (citing Sivert v. Harsco Corp., No. 09–10707–FDS, 2009 WL

3300031, at *4 (D. Mass. July 7, 2009)) (“[T]he significance of the inconvenience to witnesses is

diminished when the witnesses are the employees of one of the parties and their appearance can

be therefore be secured by the employer.”). Even setting this aside, witnesses will receive a

witness fee and mileage for their depositions, wherever they take place, which obviates

Defendants’ insistence that toll charges associated with discovery are a primary concern in

deciding where venue should lay, particularly where the venue in which this case now resides is

literally down the road from Springfield.

       Defendants note in their motion that Plaintiff has not agreed to conduct depositions in

Springfield. (Dckt. No. 97 at 7, n.2.) It is true that Plaintiff expressed to Defendants the hope that

appropriate depositions could occur in Boston, which is more convenient to all of the parties, but

all parties recognize that in sprawling, complicated litigation, witnesses will be disclosed at a

location convenient for them. Indeed, what Plaintiff’s counsel said was not that depositions could

not occur in Springfield, but instead that there was no “one size fits all” approach to deposition

location, and that the parties should work together to identify the appropriate location for each of

the depositions. Cooperation in setting deposition locations will do more to ease the burden of

discovery on all parties than moving this case to Springfield.




                                                  8
       The Springfield Defendants assert that a trial of this matter in Boston as opposed to

Springfield will substantially add to the expense to Defendants of litigating the case, and the

Springfield Defendants again point to the costs of tolls and to the relative expense of Boston over

Springfield. Again, even had this argument not been waived, the Springfield Defendants’

contention is really just an assertion that it is more convenient and desirable for them to have a

trial in Springfield. They have not shown it is more convenient for Plaintiff, the FBI Defendants,

other third-party-witnesses, or for the administration of justice. This Court should not transfer

venue to accommodate the Springfield Defendants if doing so will simply shift the

inconvenience from one party in the case to another. Princess House, 136 F.R.D. at 18 (citing

Berrigan v. Greyhound Lines, Inc., 560 F. Supp. 165, 169 (D. Mass. 1982)); Access Now, Inc. v.

Otter Products, LLC, 280 F. Supp.3d 287 (D. Mass. 2017) (quoting Holmes Grp., Inc. v.

Hamilton Beach/Procter Silenx, Inc., 249 F. Supp.2d 12, 18 (D. Mass. 2002)) (denying motion to

transfer where a move in venue would inconvenience the plaintiff to assist a larger Defendant

corporation because “[t]ransfer of venue is inappropriate . . . where its effect merely shifts the

inconvenience from one party to another”).

       Finally, Plaintiff notes that this Court sua sponte set the next motion hearing of this case

to be heard in Springfield. (Dckt. No. 88.) This Court can, for the convenience of the parties or

for the Court’s own convenience, choose to hear certain pretrial motions in this case in

Springfield, and this decision will limit to some extent the Springfield Defendants’ concerns

about coming to Boston for court. The Court’s exercise of its discretion in this regard is a better

way to address the Springfield Defendants’ concerns rather than switching horses mid-stream,

sending this case to a new courthouse and a new judge, and further delaying these proceedings to

accommodate the Springfield Defendants’ late-requested and waived choice of venue.




                                                  9
                                       CONCLUSION

       WHEREFORE, for all the foregoing reasons, Plaintiff respectfully requests that this

Court deny the Springfield Defendants’ Motion to Transfer Venue.



Dated: October 18, 2018

                                                   RESPECTFULLY SUBMITTED,


                                                   /s/ Tara Thompson
                                                   Attorney for Plaintiff
                                                   Debra Loevy
                                                   Gayle Horn
                                                   Mark Loevy-Reyes
                                                   Steven Art
                                                   Tara Thompson
                                                   Tony Balkissoon
                                                   Loevy & Loevy
                                                   311 N. Aberdeen St., 3rd Floor
                                                   Chicago, IL 60607
                                                   Ph: (312) 243-5900
                                                   Fax: (312) 243-5902




                                              10
                               CERTIFICATE OF SERVICE

       I, Tara Thompson, certify that the foregoing response was sent via CM/ECF to all
counsel of record on October 18, 2018.

                                                          /s/ Tara Thompson
                                                          Counsel for Plaintiff




                                              11
